Exhibit 10.38.2

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of August 1, 2003, by and between KEYSTONE AUTOMOTIVE INDUSTRIES, INC., a
California corporation (“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Bank”).

 

RECITALS

 

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of February 1, 2002, as amended from time to time (“Credit Agreement”);

 

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes;

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

 

1. Section 1.2 (a) is hereby amended by deleting “Thirty-Five Million Dollars
($35,000,000.00)” as the maximum principal amount available under the Line of
Credit, and by substituting for said amount “Forty Million Dollars
($40,000,000.00),” with such change to be effective upon the execution and
delivery to Bank of a promissory note substantially in the form of Exhibit A
attached hereto (which promissory note shall replace and be deemed the Line of
Credit Note defined in and made pursuant to the Credit Agreement) and all other
contracts, instruments and documents required by Bank to evidence such change.

 

2. Sections 1.3, 1.4, 1.5 and 1.6 are hereby redesignated as Sections 1.4, 1.5,
1.6 and 1.7, respectively, and the following is hereby added as Section 1.3:

 

SECTION 1.3. FOREIGN EXCHANGE FACILITY.

 

(a) Foreign Exchange Facility. Subject to the terms and conditions of this
Agreement, Bank hereby agrees to make available to Borrower a facility (the
“Foreign Exchange Facility”) under which Bank, from time to time up to and
including June 1, 2005, will enter into foreign exchange contracts for the
account of Borrower for the purchase and/or sale by Borrower in United States
dollars of various foreign currencies; provided however, that the maximum amount
of all outstanding foreign exchange contracts shall not at any time exceed an
aggregate of Two Hundred Fifty Thousand United States Dollars (US$250,000.00).
No foreign exchange contract shall be executed for a term in excess of twelve
(12) months or for a term which extends beyond the maturity date of the Foreign
Exchange Facility. Borrower shall have a “Delivery Limit” under the Foreign
Exchange Facility not to exceed at any time the aggregate principal amount of
Two

 

-1-



--------------------------------------------------------------------------------

Hundred Fifty Thousand United States Dollars (US$250,000.00), which Delivery
Limit reflects the maximum principal amount of Borrower’s foreign exchange
contracts which may mature during any two (2) day period. All foreign exchange
transactions shall be subject to the additional terms of a Foreign Exchange
Agreement, substantially in the form of Exhibit B attached hereto (“Foreign
Exchange Agreement”), all terms of which are incorporated herein by this
reference.

 

(b) Settlement. Each foreign exchange contract under the Foreign Exchange
Facility shall be settled on its maturity date by Bank’s debit to any deposit
account maintained by Borrower with Bank.

 

3. Section 1.7 is hereby amended by deleting “Thirty-Five Million Dollars
($35,000,000.00)” as the principal amount of each guaranty required thereunder,
and by substituting for said amount “Forty Million Dollars ($40,000,000.00).
Borrower shall cause each Guarantor Subsidiary to execute and deliver to Bank a
new guaranty in form and substance satisfactory to Bank as a condition precedent
to the effectiveness of this Amendment.

 

4. Section 5.6 is hereby amended by inserting the following at the end thereof,
after the word “in favor of Bank”:

 

“ and except for unsecured guaranties by Borrower of the rental obligations of
any Subsidiary to its landlord under any real property lease so long as the
annual rental obligations under all such leases at no time exceeds $5,000,000.00
in the aggregate for all Subsidiaries combined.”

 

5. Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.

 

6. Borrower hereby remakes all representations and warranties contained in the
Credit Agreement and reaffirms all covenants set forth therein. Borrower further
certifies that as of the date of this Amendment there exists no Event of Default
as defined in the Credit Agreement, nor any condition, act or event which with
the giving of notice or the passage of time or both would constitute any such
Event of Default.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

KEYSTONE AUTOMOTIVE

INDUSTRIES, INC.

     

WELLS FARGO BANK,

NATIONAL ASSOCIATION

By:  

/s/    John M. Palumbo

      By:   /s/    Randall J. Repp          

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

Title:

  C.F.O          

Randall J. Repp

Vice President

 

-2-